Citation Nr: 1132574	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claim.  In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

When this case was initially before the Board in November 2010, it was remanded for further development. In this regard, the Board notes that, when this case was previously before the Board in August 2010, the issue of entitlement to service connection for bilateral hearing loss was on appeal.  Significantly, however, in June 2011, the RO granted entitlement to service connection for bilateral hearing loss.  Accordingly, insofar as this represents a full grant of the claim on appeal, this matter is no longer before the Board and the issue on appeal is as stated on the cover sheet.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he has PTSD as a result of incidents that occurred during military service in Korea.  Specifically, he has reported that, while performing his tour of duty in Korea, where he was assigned to the engineer battalion, he volunteered to help collect the bodies and personal effects of fellow soldiers for a period of approximately 60 days, and that he was traumatized by this experience insofar as he felt intense fear of stepping on a land mine while performing his duties, felt anger toward the other members of the unit regarding their treatment of the bodies, and was horrified by incidents such seeing a body breaking apart.  See Veteran's March 2007 claim, Veteran's April 2007 statement, and August 2010 Board hearing transcript.  He has further reported that, as a result of this experience, he developed feelings of anger, anxiety, and depression during service, and has since continued to have nightmares regarding his in-service experiences.  See August 2010 Board hearing transcript.  

At the outset, the Board notes that, in March 2011, the Veteran's service personnel records were formally found to be unavailable as a result of the National Personnel Records Center (NPRC) fire of July 1973 after attempts to locate such records were made in November 2010 and January 2011.  Significantly, however, a copy of the Veteran's DD-214 has been associated with the claims file, which reveals that the Veteran had one year, five months, and 16 days of Korean service, and that he received a Korean Service Medal with two Bronze Service Stars and a United Nations Service Medal.  His DD-214 also reveals that his military occupational specialty (MOS) was as a general construction worker in the engineer battalion and that he successfully completed Amphibious Transportation Service School in October 1952.  

Moreover, the Board notes that, in January 2011, the RO made a formal determination that the Veteran's alleged stressor of collecting the bodies and personal effects of fellow soldiers and placing them in body bags for a period of 60 days during service was a stressor that was related to fear of hostile military or terrorist activity.  Further, the RO found that the Veteran's reported stressor was consistent with the places, types, and circumstances of his military service.  In this regard, the RO noted that the Veteran served during the Korean War era and that his service treatment records, which revealed that he received treatment at an Army Post Office (APO) that matched a Korean address, placed the Veteran in Korea in January 1954.   

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet.App. 247, 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Additionally, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  In this case, the evidence shows that, while working in the graves registration unit collecting the bodies and personal effects of fellow soldiers in Korea, the Veteran suffered from intense fear of hostile military terrorist activity.  As such, the amended 38 C.F.R. § 3.304(f)(3) apply to this case.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder, and at the time of his separation examination in May 1955, the Veteran was found to be normal psychiatrically on examination.  

Post-service, the record reflects that the Veteran began receiving VA psychiatric treatment in March 2008 and was initially diagnosed with chronic PTSD, an anxiety disorder, a depressive disorder, and dysthymia during VA treatment in May 2008.  The record also reflects that the Veteran continued to receive fairly consistent VA psychiatric treatment for his PTSD and feelings of depression and anxiety for approximately a year after his initial diagnosis.  See VA treatment records dated from May 2008 to April 2009, and August 2010 Board hearing transcript.  

Because the Veteran has provided competent reports of several stressful incidents that occurred during his military service in Korea, and because it is undisputed that the Veteran has since been diagnosed with PTSD, the Board will focus on the evidence that relates to whether his PTSD is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, the Board highlights that, during VA treatment in July 2008, the doctor noted the Veteran's report of a "horrific event" during service and his feelings of anger toward the other soldiers in the graves registration unit and his Commanding Officer in relation to this event.  Similarly, during follow-up treatment later that month, the doctor noted that while discussing the Veteran's thoughts/feelings regarding past traumatic events, the Veteran was focused on a specific event while he was in the graves registration unit and a specific event involving an airplane accident.  

Further, during follow-up treatment in August 2008, in discussing a writing assignment in which the Veteran was to write a detailed account of his most traumatic events and his daily thoughts, feelings, and beliefs about himself, others, and the world in relation to these events, the doctor highlighted that the Veteran's main thought seemed to be that he should have been more careful in digging up a dead body that subsequently fell apart.  In this regard, the doctor noted that the Veteran mainly suffered from horror and sensory experiences related to the dead bodies he saw during service and his fear of mines exploding during service.  Subsequently, during VA treatment in December 2008, January 2009, and February 2009, the doctor noted that the Veteran had served in Korea and now suffered from PTSD with recurrent depression and difficulty with irritability and anger.  Further, during VA treatment in March 2009 and April 2009, the doctor reported that the Veteran's PTSD symptomatology of re-experiencing and avoidance were related to his service in graves registration and his childhood.  

In August 2010, the Veteran was afforded a hearing before a Veteran's Law Judge.  At that time, the Veteran reported that, while serving in Korea, he was assigned to an engineer battalion, but that he did not particularly like his unit, so when there was a request for volunteers for the graves registration unit, he and about five other soldiers volunteered.  The Veteran also reported that, while working in graves registration, he had been very bothered by the lack of respect shown for the bodies and possessions of the deceased soldiers by the other soldiers in the unit.  He also reported that he was very bothered by the laughter and jokes made by the other members of the unit while collecting the bodies.  In this regard, the Veteran stated that he felt angry and upset towards the other members of the unit, and that during service, he developed feelings of anxiety and depression, but that he did not seek any psychiatric treatment at that time.  Additionally, the Veteran reported that he continued to have intrusive thoughts and memories regarding an incident in which he went to remove a body that was partially buried that broke in half.  

Thereafter, in March 2011, the Veteran was afforded a formal VA psychiatric examination, which was conducted by a staff psychologist.  In regard to the Veteran's military service, the examiner noted that the Veteran served in the Army from May 1952 to May 1955 with an MOS as a truck driver in an engineering unit and that he spent two months of his Korean service in graves registration, where he was required to clean up body parts.  In this regard, the Veteran reported that, while performing his duties in the graves registration unit, he was on constant alert and in constant fear of possibly stepping on a land mine.  The Veteran also reported experiencing intense fear and horror during an incident in which he went to move a body that split in two and sprayed fluids in his mouth.  In regard to this latter event, the Veteran stated that he continued to have intense memories of this event to this day.  Moreover, the Veteran reported that while serving in the graves registration unit, he felt anger towards the other soldiers in the unit regarding their handling of the bodies.  

Additionally, with regard to the Veteran's current symptomatology, the examiner noted that the Veteran suffered from persistent re-experiencing of the traumatic event, including having recurrent and intrusive distressing recollections of the event (i.e., images, thoughts, perceptions); recurrent distressing dreams of the event; acting and feeling as if the traumatic event was recurring; and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Additionally, the examiner noted that the Veteran had an increased distrust of others and increased feelings of guilt following his experiences in the military, and in particular, his experiences in graves registration.  

The VA examiner then went on to report that the Veteran met the DSM-IV stressor criterion for PTSD, and that the Veteran's claimed stressors were related to the Veteran's fear of hostile military or terrorist activity.  The examiner then went on to diagnose the Veteran with chronic PTSD and a major depressive disorder, noting that the Veteran met the DSM-IV criterion for a diagnosis of PTSD.  

Additionally, later that month, the March 2011 VA examiner submitted an addendum opinion to her examination report in which she reported that, based on her review of the Veteran's claims file and the Veteran's behavior on examination, it was at least as likely as not that the Veteran's PTSD was caused by, or the result of, military service.  Moreover, in providing this opinion, the examiner highlighted that the Veteran's DD-214 confirmed the Veteran's reported service dates, MOS, and overseas service.   

After a careful review of all of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his experiences during service.  In making this determination, the Board notes that the Veteran is competent to report that he volunteered to collect the bodies and personal effects of fellow soldiers for a period of approximately 60 days during his service in Korea; that he felt intense fear of land mines exploding while performing his duties in graves registration; that he was traumatized by seeing a dead body break apart while in the graves registration unit; and that he experienced feelings of horror, intense fear, and anxiety that he too would be injured and/or die in Korea following his service in graves registration.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board notes that the Veteran's in-service fears, feelings, and experiences are within his realm of personal knowledge.  Similarly, it is within the Veteran's realm of personal knowledge whether he has continued to have recurrent intrusive thoughts and memories regarding his in-service experiences, as well as feelings of depression, anxiety, and guilt since his service in graves registration.       

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he felt intense fear and horror while conducting his duties in the graves registration unit, including fear of stepping on a land mine and horror at seeing a body break apart; and that he has experienced a continuity of symptomatology since service, including nightmares, intrusive thoughts and memories, and feelings of depression, anxiety, and guilt.  In this regard, the Board notes that the Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, the August 2010 Board hearing transcript, and the March 2011 VA examination report.  Further, the Board finds that it is facially plausible that the Veteran volunteered to work in the graves registration unit while he was stationed in Korea and that he was traumatized by incidents that occurred while performing his duties in this unit.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Moreover, the Board finds the fact that the Veteran's DD-214 confirms that he had almost a year and a half of Korean service during the Korean War era adds additional weight to the credibility of his statements. 

Further, the Board reiterates that, pursuant to the amended regulations governing service connection for PTSD, where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service," if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is (1) adequate to support a diagnosis of PTSD, and (2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Here, after collecting a complete history of his pertinent military history, as outlined above, the March 2011 VA examiner reported that the Veteran met the DSM-IV stressor criterion for PTSD and that his claimed stressors were related to his fear of hostile military or terrorist activity.  The VA examiner also provided the opinion that, based on her review of the Veteran's claims file and the Veteran's behavior on examination, it was at least as likely as not that the Veteran's PTSD was caused by, or the result of, military service.  Moreover, the Board agrees with the RO's January 2011 determination that, as evidenced by the record, the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service, and finds no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  Furthermore, the Board finds the March 2011 VA examiner's opinion that the Veteran's PTSD is related to his experiences during military service to be probative as to the etiology of his PTSD.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of these stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt 

doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


